Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-3195

  MARCIA L. TORBERSON,

                              Plaintiff,
  v.

  BOKF NA, d/b/a COLORADO STATE BANK & TRUST,

                        Defendant.
  ______________________________________________________________________

                       COMPLAINT AND JURY DEMAND
  ______________________________________________________________________

          PLAINTIFF MARCIA L. TORBERSON, by and through her counsel, Ciancio,

  Ciancio, Brown, P.C., alleges and states as follows:

                                           INTRODUCTION

   1. Plaintiff Marcia L. Torberson (hereinafter “Ms. Torberson”) is a former managerial

       employee of BOKF NA (hereinafter “BOKF” or “Employer”). Ms. Torberson was a

       conscientious employee of BOKF for over twelve years with an unblemished record

       of performance. The day after Ms. Torberson returned from an Employer-approved

       FMLA leave for a heart procedure, she was summarily terminated for allegedly

       “falsifying a customer’s signature on a signature card.” Employees under forty years

       of age, employees without a disability, and employees not exercising FMLA rights

       were treated more favorably than Ms. Torberson by, for instance, being afforded

       rights under BOKF’s progressive discipline policy, by being provided an investigation
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 2 of 16




      commensurate with years of service, or by being offered an option to transfer or

      voluntarily resign in lieu of being terminated for an alleged first-time infraction.

                                  JURISDICTION AND VENUE

   2. This is a civil action arising under the laws of the United States and is brought

      pursuant to the Family and Medical Leave Act (“FMLA”) (29 U.S.C. § 2601, et seq.),

      the Age Discrimination in Employment Act (“ADEA”) (29 U.S.C. § 623(a)(1) et seq.),

      and the Americans with Disabilities Act of 1990 (“ADAAA”) (42 U.S.C. § 12101 et

      seq.). Plaintiff also alleges pendent state law claims of civil rights violations under

      the Colorado Anti-Discrimination Act (“CADA”) (Colo. Rev. Stat. § 24-34-402, et

      seq.), the tort of retaliatory discharge in violation of public policy, and a claim for

      breach of implied contract.

   3. Plaintiff invokes the jurisdiction of the court pursuant to Article III, § 2 of the U.S.

      Constitution, 28 U.S.C. §§ 1331, 1343, 1367(a), 2201 and 2202, and 29 U.S.C. §

      2617.

   4. Venue is fair and proper pursuant to 28 U.S.C. § 1391(b)(2) because the events

      giving rise to the claims occurred in this district.

   5. Plaintiff meets the prerequisites for filing suit under the ADEA, ADAAA and CADA:

         a. On September 14, 2018, Plaintiff dual-filed a Charge of Discrimination

              (“Charge”) with the Colorado Civil Rights Division (“CCRD”) and the Colorado

              Office of the Equal Employment Opportunity Commission (“EEOC”) alleging

              that she was harassed and discriminated against in the terms and conditions

              of her employment and in her termination in violation of the ADEA, ADAAA,


                                                  2
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 3 of 16




            and CADA. A copy of the Charge is attached, and incorporated herein by

            reference, as Exhibit 1.

         b. On August 13, 2019, the CCRD issued to Plaintiff a Notice of Right to Sue

            (“Notice”) Defendant in a district court in Colorado. The Notice is attached,

            and incorporated herein by reference, as Exhibit 2. This Complaint is filed

            within ninety days thereof.

                                              PARTIES

   6. Plaintiff Marcia Torberson is a female over sixty years of age, not actively engaged

     in military service, disabled on the basis of a heart condition, and a resident of the

     County of Weld, State of Colorado, and a U.S. Citizen.

   7. Defendant BOKF, NA, (“BOKF”) is a corporation qualified to do, and is doing,

     business in the State of Colorado, with a principal place of business location of One

     Williams Center, PO Box 2300, Tulsa, OK 74172, United States.

   8. At all times relevant to this Complaint, BOKF engaged in an industry affecting

     commerce, employing fifty or more persons within a 75-mile radius of Plaintiff’s

     workplace for each working day for at least twenty workweeks in the year preceding

     Ms. Torberson’s leave, and was an “employer” under the FMLA, ADEA, ADAA, and

     CADA. Specifically, BOKF, NA is a holding company that that controls or operates

     seven banks with branches in eight states.

   9. At all times relevant to this Complaint, BOKF was acting through its agents,

     subagents, representatives, or its own employees or supervising employees, each of

     whom was acting within the course and scope of his or her agency or employment.


                                               3
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 4 of 16




                                  ALLEGATIONS OF FACT

   10.   The above paragraphs are incorporated into the following allegations and claims

     for relief.

   11.   On or about July 14, 2006, Ms. Marcia L. Torberson was hired by BOKF as a

     Banking Center Manager and Assistant Vice President to open and manage the

     Boulder office, which she had led to a ranking of top 2 in the western division and

     top 5 among all BOKF consumer branches.

   12.   Throughout her tenure, the Boulder office was successful, Ms. Torberson

     performed the essential functions of her position, and there is no indication of any

     performance shortcomings or conduct questions in her dozen years before her July

     2018 FMLA request.

   13.   Indeed, consistent with previous performance reviews, Ms. Torberson was

     meeting or exceeding BOKF’s expectations including specifically on performance

     criteria relating to professional ethics, integrity and honesty.

   14.   Ms. Torberson also consistently received merit raises and awards from the

     commencement of her employment through her most recent performance review in

     March 2018.

   15.   For instance, during performance reviews in March 2017 and March 2018,

     James Grant, Group Center Manager promised Ms. Torberson a promotion from

     Banking Center Manager/Assistant Vice President to Vice President of her branch.

   16.   The Vice President position requires one to have the highest integrity in

     representing the Employer’s values, and a commitment to serving the community.


                                                4
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 5 of 16




   17.   The Vice President position is responsible for hiring, motivating and coaching a

     successful sales team including Senior Bankers and Senior Tellers, maintaining a

     large book of business including business and consumer clients, and meeting goals

     and providing customer service excellence.

   18.   On or about June 1, 2017, Ms. Torberson notified Human Resources and James

     Graham for the need for a medical leave for appointments to address her heart

     condition and provided them with necessary authorizations.

   19.   Ms. Torberson’s heart condition substantially limits her from engaging in major

     life activities.

   20.   Ms. Torberson applied for, and was approved to take, FMLA leave for her heart

     condition on both an intermittent basis (06/22/17-01/07/18; 11/17/17-01/07/18;

     01/08/18-06/21/18; 07/16/18-01/16/19) and on a continuous basis (09/06/17-

     09/11/17; 09/25/17-09/27/17; 10/27/17-11/12/17; 07/06/18-07/15/18).

   21.   On July 6, 2019, Ms. Torberson underwent her scheduled cardiac ablation

     without incident.

   22.   In the year immediately preceding July 6, 2018, Mr. Torberson worked for BOKF

     on a full-time basis, and had worked more than 1,250 hours.

   23.   Ms. Torberson returned to her managerial duties on July 16, 2018 with

     intermittent FMLA leave further approved through January 2019.

   24.   However, on July 17, 2018, Ms. Torberson was advised of an anonymous

     employee complaint alleging that a signature card of a deposit account for a

     customer Ms. Torberson was handling on June 22, 2018 was not authentic.


                                              5
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 6 of 16




   25.   Ms. Torberson denies any knowledge of or involvement with the alleged

     falsification event reported to have occurred on or about June 26, 2018.

   26.   Ms. Torberson further attempted to explain that the customer was completely

     satisfied with her services, rated her “100%” on a “CS Alert,” and was actively using

     the deposit account.

   27.   Ms. Torberson also relayed to BOKF that she understood her ethical obligations,

     had no reason to falsify any document, that her performance metrics were sound at

     the time the allegation was levied, that she had never before been accused of doing

     such a thing, and that she appreciated that committing any dishonest acts would

     jeopardize her employment and leave benefits at a time when she was particularly

     vulnerable.

   28.   Ms. Torberson requested that a thorough investigation be conducted including

     contacting the affected customer and reviewing the videotape surveillance to confirm

     who may have partaken in the alleged falsification activity.

   29.   Upon information and belief, a thorough investigation is afforded to an employee

     in BOKF’s Banking Center Manager or Assistant Vice President position before

     implementing discipline for alleged performance or conduct violations.

   30.   Upon information and belief, progressive discipline is afforded to an employee in

     BOKF’s Banking Center Manager or Assistant Vice President position for alleged

     performance or conduct violations.




                                              6
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 7 of 16




   31.   BOKF concluded a pro forma investigation contacting none of Ms. Torberson’s

     proffered witnesses including the customer allegedly affected by the alleged

     falsification event.

   32.   Ms. Torberson fully cooperated during the investigation including by answering

     all BOKF questions fully and honestly, by providing BOKF with requested

     documents, by providing BOKF with a rationale of why a subordinate, Sharmaine

     Cardenas, Senior Relationship Banker, may have had a retaliatory motive to falsify

     customer documents, and requested that BOKF contact the client to obtain their

     position about when the signature card was executed. Ms. Torberson also contacted

     security personnel Diana Saia to determine if BOKF could review the recorded

     security camera footage.

   33.   Upon information and belief, the customer affected by the alleged falsification

     event was a regular customer of Ms. Cardenas, who was away from the office on

     June 22, 2018, the date on which Ms. Torberson handled the customer’s affairs.

   34.   Upon information and belief, BOKF did not investigate Ms. Cardenas to whom

     Ms. Torberson had issued informal discipline in or about March 2018.

   35.   BOKF refused to contact the involved customer opting, instead, to take at face

     value a complaint reported via BOKF’s risk reporting hotline by an anonymous

     reporter who was informed by an anonymous co-worker, made at a time Ms.

     Torberson was on FMLA (intermittent) leave.

   36.   Over the statements of a 12-year Banking Center Manager/Assistant Vice

     President with 42-years of branch manager experience and an unblemished


                                              7
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 8 of 16




     performance and conduct record, BOKF chose to find credible the allegation of

     anonymous employees who, upon information and belief, were outside of Ms.

     Torberson’s protected class (age/disability) and who did not exercise FMLA leave

     benefits.

   37.   Tasha Pitts, Senior Associate Relations Specialist, advised Ms. Torberson, via

     telephone, that her employment was terminated on July 26, 2018, ten days upon

     returning from leave and while on intermittent leave.

   38.   Similarly-situated employees outside of Ms. Torberson’s protected class by age

     or disability were treated more favorably by, for instance, being provided larger

     raises, being promoted with fewer service years, not being summarily terminated for

     first-time alleged infractions, not being deprived of progressive discipline, or not

     being refused an option to resign or retire instead of being terminated.

   39.   Similarly-situated employees who did not exercise FMLA leave rights were

     provided larger raises, promoted with fewer service years, not summarily terminated

     for first-time alleged infractions, not deprived of progressive discipline procedures,

     not refused an option to resign or retire instead of being terminated, or not interfered

     with or retaliated against in the exercise of their FMLA rights.

   40.   BOKF’s reasons for the above-described actions against Ms. Torberson were

     false or pretextual.

   41.   A showing of falsity, pretext or suspicion of mendacity, as in the instant case,

     creates a case for jury determination of Ms. Torberson’s claims. Tyler v. Re/Max

     Mtn. States, Inc., 232 F.3d 808 (10th Cir. 2000) (“[W]hen Plaintiff casts substantial


                                               8
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 9 of 16




     doubt on many of the employer’s multiple reasons, jury could reasonably find

     employer lacks credibility.”).

   42.   The above-described actions against Plaintiff demonstrate that BOKF terminated

     Ms. Torberson under circumstances which give rise to an inference that the

     termination was based on her age in violation of the ADEA.

   43.   The above-described actions against Plaintiff demonstrate that BOKF terminated

     Ms. Torberson under circumstances which give rise to an inference that the

     termination was based on her disability in violation of the ADAAA.

   44.   The above-described actions against Plaintiff were willful. They were also taken

     with malice and reckless indifference to Plaintiff’s rights protected by law, warranting

     an award of exemplary damages.

   45.   Because of the above-described actions, Plaintiff has suffered: loss of her

     employment, with all attendant benefits and other amenities thereof, including pay,

     compensation, benefits and salary, as well as future pecuniary losses, present and

     future emotional pain, suffering, inconvenience, mental anguish, and loss of

     enjoyment of life.

   46.   Michael Williams, Tasha Pitts and Deana Dobbs were involved in the decision to

     terminate Ms. Torberson or in the delivery of the termination decision.

   47.   Although BOKF implements discipline progressively, for this first alleged offense,

     Ms. Torberson was summarily terminated ten days after returning from continuous

     FMLA leave and while on intermittent leave.




                                               9
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 10 of 16




   48.   Ms. Torberson was replaced by Ms. Randi Rae Clark (non-disabled/under-forty),

     who holds the Banking Center Manager and Vice President position promised to

     Ms. Torberson in March 2017 and March 2018.

   49.   The above-stated paragraphs are incorporated into the following Claims for

     Relief, of which all wrongs against Plaintiff caused her damages as sought in the Ad

     Damnum clause below. In addition, the averments of the following claims are

     incorporated into each other.

                                 FIRST CLAIM FOR RELIEF
                         (FMLA Interference, 29 U.S.C. 2615(a)(1))

   50.   By the aforesaid acts of interference against Plaintiff, Defendant violated the

     FMLA:

   51.   Defendant is an employer covered by the FMLA pursuant to 29 U.S.C. §2601 et

     seq. because it is a private business that employed fifty or more employees for each

     working day for at least twenty workweeks in the year prior to Ms. Torberson’s leave.

   52.   Ms. Torberson was an FMLA-eligible employee because she was employed by

     BOKF for twelve years prior to requesting FMLA leave and had been employed by

     BOKF for over 1,250 hours in the twelve-month period prior to her request.

   53.   Ms. Torberson was entitled to FMLA leave because she took leave a heart

     condition including for a heart ablation procedure.

   54.   In accordance with the FMLA, on or about June 1, 2017, Ms. Torberson notified

     Michael Williams and Human Resources that she would need to take leave from July

     5, 2017 through July 15, 2017.



                                              10
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 11 of 16




   55.   Defendant engaged in prohibited conduct under the FMLA by interfering with,

     restraining, or denying Ms. Torberson’s rights provided under the Act.

   56.   Defendant denied Ms. Torberson a benefit to which she is entitled under the

     FMLA in that it refused to allow Ms. Torberson to use the full amount of requested

     FMLA leave.

   57.   Defendant discouraged Ms. Torberson from fully using her FMLA leave by, for

     instance, failing to provide her with raises at the level provided to employees not

     exercising FMLA leave rights, by overlooking her for a promised promotion to on two

     occasions, and by failing to provide her with job protections upon her return to

     employment after her most recent FMLA continuous leave.

   58.   Defendant’s action foreclosed Ms. Torberson’s rights under the FMLA, including

     but not limited to the right to be returned to her position.

   59.   As a direct and proximate result of Defendant’s wrongful acts and omissions, Ms.

     Torberson has suffered and continues to suffer substantial losses, including

     expenses related to additional medical treatment, and past and future lost wages

     and benefits. Ms. Torberson is also entitled to liquidated damages and attorneys’

     fees and costs, and other damages as recoverable by law.

                               SECOND CLAIM FOR RELIEF
                          (FMLA Retaliation, 29 U.S.C. 2615(a)(2))

   60.   By the aforesaid acts of retaliation against Plaintiff, Defendant violated the FMLA:

   61.   Ms. Torberson exercised her FMLA rights by taking FMLA leave from her job

     most recently from July 6, 2018 to July 15, 2018.



                                               11
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 12 of 16




   62.   Ms. Torberson was qualified for her position and had performed her job duties

     effectively prior to the acts complained of herein.

   63.   Ms. Torberson suffered an adverse employment action in that she was, for

     instance, subjected to substandard raises, was overlooked for a promised promotion

     on two occasions, and not provided due process or progressive discipline for an

     alleged first-time infraction in her dozen years of employment with BOKF.

   64.   Defendant’s disparate treatment of Ms. Torberson began in earnest within days

     after her return to work from continuous FMLA leave and while on intermittent FMLA

     leave.

   65.   Defendant’s decision to fire Ms. Torberson on July 26, 2018 occurred just days

     after Ms. Torberson exercised FMLA leave benefits from July 6 through July 16.

   66.   Defendant’s alleged reason for terminating Ms. Torberson’s employment is

     pretextual and baseless. Defendant fired Ms. Torberson because she exercised

     FMLA leave benefits.

   67.   Defendant’s conduct constitutes unlawful retaliation against Ms. Torberson in

     violation of Ms. Torberson’s rights under the FMLA.

   68.   As a direct and proximate result of Defendant’s wrongful acts and omissions, Ms.

     Torberson has suffered and continues to suffer substantial losses, including

     expenses related to additional medical treatment and past and future lost wages and

     benefits. Plaintiff is also entitled liquidated damages and attorney’s fees and costs,

     and other damages as recoverable by law.




                                              12
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 13 of 16




                                  THIRD CLAIM FOR RELIEF
                   (Violation of the ADEA, 29 U.S.C. § 623(a)(1) et seq.)

   69.   By the aforesaid acts of discrimination against Plaintiff, Defendant breached the

     ADEA.

                              FOURTH_CLAIM FOR RELIEF
                   (Violation of the ADAAA 42 U.S.C. §§ 12101 et seq.)

   70.   By the aforesaid acts of discrimination against Plaintiff, Defendant breached the

     ADAAA.

                               FIFTH_CLAIM FOR RELIEF
                (Violation of CADA, Colo. Rev. Stat. § 24-34-402, et seq.)

   71.   By the aforesaid acts of discrimination against Plaintiff, Defendant breached the

     provisions of CADA.

                                    SIXTH CLAIM FOR RELIEF
                                      (Retaliatory Discharge)

   72.   By the aforesaid acts against Plaintiff, Defendant discharged Plaintiff in violation

     of Colorado’s public policy:

   73.   During the course of employment, Plaintiff exercised an important work-related

     right or privilege relating to medical leave.

   74.   Defendant was aware or reasonably should have been aware that Plaintiff had a

     right to exercise her right or privilege as a worker.

   75.   Defendant discharged Plaintiff because she exercised her right or privilege as a

     worker.




                                               13
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 14 of 16




                               SEVENTH CLAIM FOR RELIEF
                         (Breach of Implied and/or Quasi-Contracts)

   76.   Various of Defendant’s policies, procedures, or other commitments became an

     implied part of Defendant’s offer of employment or of the terms or conditions of

     Plaintiff’s regular, full-time employment.

   77.   Defendant’s policies, procedures, or other commitments included, without

     limitation:

         a. Progressive discipline procedures;

         b. Fairness or due process during workplace investigations; and

         c. Protection from retaliation of any kind.

   78.   Plaintiff accepted Defendant’s offer, or continued employment, with an

     understanding Defendant would not breach its promises.

   79.   By its failures to honor its promises, Defendant has breached implied contracts or

     quasi-contracts with Plaintiff.

                               PRAYER AND JURY DEMAND

         WHEREFORE, Plaintiff respectfully moves this court and prays for:

         a. a declaratory judgment declaring that Defendant has violated the above-

            described statutes and committed the above-described wrongs by the

            aforesaid acts against Plaintiff;

         b. liquidated damages pursuant to 29 U.S.C. §2617(a)(1)(A)(iii);

         c. re-employment to a position with Defendant comparable to her former

            position with restoration of the level of compensation and other amenities of

            employment that she would be earning were it not for the wrongful and illegal

                                                  14
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 15 of 16




             actions described herein, or, in lieu thereof, an award of front pay (including

             benefits);

        d. all compensation, back pay, equal pay, front pay and benefits that Plaintiff

             was denied because of Defendant’s acts, in a sum to be determined by the

             court and jury;

        e. liquidated and compensatory damages, including for past, present and future

             pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

             and loss of enjoyment of life, in a sum to be determined by the court and jury;

        f. exemplary or punitive damages in a sum to be determined by the court and

             jury;

        g. reasonable attorney’s fees, disbursements, expert fees, and costs of this

             action;

        h. all legal interest on sums awarded;

        i.   all issues so triable to be decided by a jury;

        j.   such other relief as the court may deem appropriate.

             Dated this 11th day of November, 2019.

                                                     Respectfully submitted,

                                                     CIANCIO, CIANCIO, BROWN, P.C.

                                                     /s/ Dipak P. Patel
                                                     390 Interlocken Cres. Ste. 350
                                                     Broomfield, CO 80021
                                                     (303) 451-0300 telephone
                                                     (303) 464-8000 facsimile
                                                     dipakpatel@colo-law.com

                                                     Attorneys for Plaintiff

                                                15
Case 1:19-cv-03195-WJM-STV Document 1 Filed 11/11/19 USDC Colorado Page 16 of 16




   Plaintiff’s Address:

   Marcia L. Torberson
   2875 Blue Sky Circle, Unit 4-104
   Erie CO 80516




                                       16
